DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 9, line 5 and in claim 12, lines 24 -25,  the phrase “ a front-side reinforcement portion including a patch member” is considered to be indefinite.  It is unclear what the distinction is between a reinforcement portion and a patch member.  In the speciation reinforcement portions 71, 72, 73 and 74 are stated as being a patch member.  The reinforcement portion “is” a patch member.  Further the term “patch” is used by the claim to mean “a reinforcement plate,” while the accepted meaning is “a piece of material which you use to cover a hole”.   The term is indefinite because the specification does not clearly redefine the term.
Claim Rejections - 35 USC § 103
3	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6	Claims 1, 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka US Patent No. 9,796,425 in view of Tae-Su Kim KR 2019980025670 (cited by Applicant).
Tanaka discloses a vehicle body structure (see figure 1)comprising:
(claim 1) a vehicle-body frame member forming an opening portion (20) for entrance at a vehicle side part (In figure 1 frame is behind door); and a side door 

The claimed invention is distinguishable from Tanaka by its recitations of a reinforcement portion wherein the reinforcement portion: 

(claim 1 cont.) being provided at least one of a corner portion which is positioned between a lower portion and a front-side portion of the peripheral part of the door panel portion and another corner portion which is positioned between the lower portion and a rear-side portion of the peripheral part of the door panel portion such that the reinforcement portion overlaps with said vehicle-body frame member in the vehicle side view

said reinforcement portion is provided with a curved portion at an inside part of said comer portion where the reinforcement portion is provided, the curved portion being configured to be curved convexly facing toward an outside part of said corner portion in the vehicle side view, said reinforcement portion includes a rear-side reinforcement portion provided at the comer portion of the peripheral part of the door panel portion which corresponds to a connection portion of a side sill and a center pillar which constitute said vehicle-body frame member thereby reinforcing said corner portion against a collision load applied to the side door from a vehicle
the rear-side reinforcement portion overlaps with the closed-cross section in the vehicle side view

Tae-Su Kim discloses reinforcement structure for an automobile door comprising: a vehicle-body frame member forming an opening portion for entrance at a vehicle side part(a vehicle door 1 by definition closes a vehicle opening); and a side door provided so as to open and close the opening portion (1), wherein said side door comprises a door panel portion (3) and a reinforcement portion (5), the door panel portion being provided to cover said opening 
It is deemed to have obvious to one of ordinary skill in the art at the time of the effective fling date of the invention to modify Tanaka to incorporate a reinforcement portion at the peripheral corner portion door panel having a curved portion facing toward an outside portion of the corner located at the lower rear corner of a door as taught by Tae-Su Kim to reduce injury to the pelvis of a passenger.

In regard to claim 3, Tae-Su Kim discloses said corner portion of the peripheral part of the door panel portion where said reinforcement portion is provided comprises a curved wall portion which extends in a vehicle width direction and in a peripheral direction of the peripheral part of the door panel portion and is configured to be curved in the vehicle side view, and said curved portion of the reinforcement portion extends along said curved wall portion of the corner portion and is fixed to said curved wall portion of the corner portion (as shown in the top two figures on the drawings page the curvature of the reinforcement portion corresponds in shape and size to the corner portion of the panel 3).

In regard to claim 11, Tanaka discloses the door panel portion is a door inner panel which is positioned on the inward side, in the vehicle width direction, of a door outer panel (see 44 in figure 4).



Tanaka as modified aby Tae-Su Kim meets the claim limitations as applied above.
The claimed inventions is distinguishable from Tanaka as modified aby Tae-Su Kim by its recitation of overlap of the reinforcement portion and impact bar.
Fukahori discloses the impact bars 43, 44 overlapping the reinforcement portion (see paragraph #70, 42) of a vehicle door.
  It is deemed to have obvious to one of ordinary skill in the art at the time of the effective fling date of the invention to further modify Tanaka as modified by Tae-Su Kim to overlap the reinforcement portion and impact bar as taught by Fukahori to improve passenger safety.

In regard to claim 9, Fukahori also discloses a front-lower corner portion (25b) of the peripheral part of the door panel portion, positioned between a front-side portion and the lower portion of the peripheral part of the door panel portion, which corresponds to a connection portion of the side sill (16) and a hinge pillar (13a); and a front-side reinforcement portion (41) including a patch member attached along a front-lower curved wall portion of the front-lower corner portion; wherein the front-side reinforcement portion (at 48a; see paragraph #79)overlaps with an upper-side end portion of the impact bar (43a) in the vehicle side view.

8	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka US Patent No. 9,796,425 in view of Tae-Su Kim KR 2019980025670  (cited by Applicant), as applied to claim1 above, and further in view of Deng US Patent Application No. 2018/0111452.
Tanaka as modified aby Tae-Su Kim meets the claim limitations as applied above.

Deng discloses an impact bar 30 that is couple to a rea-side corner peripheral part of the door panel via a reinforcement bracket  36 as shown in figure 2A.  The reinforcement bracket   is  welded to the door panel. 
   	It is deemed to have obvious to one of ordinary skill in the art at the time of the effective fling date of the invention to further modify Tanaka as modified by Tae-Su Kim to join the rear-side reinforcement portion to the  rear-side door panel peripheral part by welding  as taught by Deng for a safer strong joint as needed during a collision. 

9	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka US Patent No. 9,796,425 in view of Tae-Su Kim KR 2019980025670 (cited by Applicant), Fukahori US Patent Application Publication No. 2016/0303953 and Deng US Patent Application No. 2018/0111452. 
Tanaka discloses a vehicle body structure (see figure 1)comprising:
(claim 12) a vehicle-body frame member forming an opening portion (20) for entrance at a vehicle side part (in figure 1 frame is behind door); and a side door (figure 4) provided so as to open and close the opening portion, wherein said side door comprises a door panel portion (46), the door panel portion being provided to cover said opening portion and configured such that a peripheral part (44R, 44T),thereof overlaps with said vehicle-body frame member (12, 14, 16, 18) in a vehicle side view, side, and said side door further comprises an impact bar(59) to absorb said collision load, and a one end portion of said impact bar is fixed to said corner portion of the door panel portion (see figure 4) where said rear-side reinforcement portion is provided.


(claim 12 cont.) being provided at least one of a corner portion which is positioned between a lower portion and a front-side portion of the peripheral part of the door panel portion and another corner portion which is positioned between the lower portion and a rear-side portion of the peripheral part of the door panel portion such that the reinforcement portion overlaps with said vehicle-body frame member in the vehicle side view,
the reinforcement portion being provided at at least one of a corner portion which is positioned corner portion which is positioned between the lower portion and a rear-side portion of the peripheral part of the door panel portion such that the reinforcement portion overlaps with said vehicle-body frame member in the vehicle side view, thereby reinforcing said corner portion against a collision load applied to the side door from a vehicle side; thereby reinforcing said corner portion against a collision load applied to the side door from a vehicle,
said reinforcement portion is provided with a curved portion at an inside part of said comer portion where the reinforcement portion is provided, the curved portion being configured to be curved convexly facing toward an outside part of said corner portion in the vehicle side view,
said reinforcement portion includes a rear-side reinforcement portion provided at the comer portion of the peripheral part of the door panel portion which corresponds to a connection portion of a side sill and a center pillar which constitute said vehicle-body frame member

 

Tae-Su Kim discloses reinforcement structure for an automobile door comprising: a vehicle-body frame member forming an opening portion for entrance at a vehicle side part(a vehicle door 1 by definition closes a vehicle opening); and a side door provided so as to open and close the opening portion (1), wherein said side door comprises a door panel portion (3) and a reinforcement portion (5), the door panel portion being provided to cover said door opening portion, the reinforcement portion being provided at least one of a corner portion (4) which is positioned between a lower portion and a front-side portion of the peripheral part of the door panel portion and another corner portion (3) which is positioned between the lower portion and a rear-side portion of the peripheral part of the door panel portion such that the reinforcement portion (5) overlaps with said vehicle-body frame member in the vehicle side view, thereby reinforcing said corner portion against a collision load applied to the side door(1) 
It is deemed to have obvious to one of ordinary skill in the art at the time of the effective fling date of the invention to modify Tanaka to incorporate a reinforcement portion at the peripheral corner portion door panel having a curved portion facing toward an outside portion of the corner located at the lower rear corner of a door as taught by Tae-Su Kim to reduce injury to the pelvis of a passenger.
	The claimed inventions recited in claim 12 is further distinguishable from Tanaka as modified aby Tae-Su Kim above by its recitation of overlap of the reinforcement portion with the impact bar.
Fukahori discloses the impact bars 43, 44 overlapping the reinforcement portion 41 of a vehicle door.
  	It is deemed to have obvious to one of ordinary skill in the art at the time of the effective fling date of the invention to further modify Tanaka as modified by Tae-Su Kim above to overlap the reinforcement portion with the impact bar as taught by Fukahori to improve passenger safety.
Fukahori discloses (claim 12 cont.) a front-lower corner portion (25b) of the peripheral part of the door panel portion, positioned between a front-side portion and the lower portion of the peripheral part of the door panel portion, which corresponds to a connection portion of the side sill (16) and a hinge pillar (13a); and a front-side reinforcement portion (41) including a patch member attached along a front-lower curved wall portion of the front-lower corner portion; wherein the front-side reinforcement portion (at 48a; see paragraph #79)overlaps with an upper-side end portion of the impact bar (43a) in the vehicle side view.


Deng discloses an impact bar 30 that is coupled to a rea-side corner peripheral part of the door panel via a reinforcement bracket 36 as shown in figure 2A.  The reinforcement bracket  is  welded to the door panel. 
   It is deemed to have obvious to one of ordinary skill in the art at the time of the effective fling date of the invention to further modify Tanaka as modified by Tae-Su Kim and Fukahori above to join the rear-side reinforcement portion to the  rear-side door panel peripheral part by welding  as taught by Deng for a safer stronger joint as needed during a collision. 

Response to Arguments
10	Applicant’s arguments,  with respect to newly amended claim 1 being anticipated by Aparici WO 2016/083510 under 35 USC 102 and Tae-Su Kim in view of Ando under 35 USC 103 have been fully considered and are persuasive.  The newly added limitations to claim 1 are not disclosed or taught by the prior art applied in the prior Office Action.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of . Tanaka US Patent No. 9,796,425 in view of Tae-Su Kim KR 2019980025670 and Fukahori US Patent Application Publication No. 2016/0303953.
Conclusion
11	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

12	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P WELDON whose telephone number is (571)272-7545. The examiner can normally be reached m-f 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KEVIN P WELDON/             Examiner, Art Unit 3612                                                                                                                                                                                           /D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612